Citation Nr: 1434376	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  12-05 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to November 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.

In July 2012 the Veteran testified at a hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript is associated with the claims file.  Subsequent to the hearing, the Veteran submitted additional evidence with a waiver of RO consideration.  38 C.F.R. § 20.1304 (2013).  Therefore, the Board may properly consider such newly received evidence.


FINDING OF FACT

The evidence shows that bilateral pes planus had its onset in service.


CONCLUSION OF LAW

The criteria for service connection for bilateral pes planus have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002 and Supp 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted when "the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service."  38 C.F.R. § 3.303(a).  Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).
	
Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau. 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

VA has issued a formal finding of unavailability for the Veteran's service treatment records (STRs), except for his entrance examination report.  When there is evidence that a Veteran's service records have been lost or destroyed, VA has a heightened duty to consider the applicability of the benefit of the doubt rule, to assist a claimant in developing a claim, and to explain its findings and conclusions.  Russo v. Brown, 9 Vet. App. 46, 51 (1996); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005).

The Veteran contends that his current bilateral pes planus began in service, was treated in service, and has continued to the present.

The Veteran's entrance examination, dated November 1973, shows that his feet were normal at induction.  The Veteran has consistently reported and testified at hearing that his pes planus began in service in 1974 during Advanced Individual Training.  Specifically, after a 25-mile march he was told at a clinic that he had falling arches and treated with wooden inserts.  He testified that he has continued to have foot pain and wear orthotics to the present day.

The Court of Appeals for Veterans Claims has held that a Veteran is competent to report "the observable flatness of his feet and the accompanying pain.  Therefore, his own statements are competent as to the issues of continuity of pain since service and the observable flatness of his feet."  Falzone v. Brown, 8 Vet. App. 398, 405 (1995).

Private treatment records show that in November 1998, after reporting a 20-year history of foot discomfort, the Veteran was diagnosed with pes planus by x-ray.  In April 2008 he reported that in the military, as early as 1974, he had foot problems and received wooden inserts.  His foot pain had continued since that time.

The Veteran has submitted five lay statements from friends, his ex-wife, and fellow Veterans with whom he served.  Four of these individuals, including his ex-wife, met him while he was in the military in the 1970s and reported that he has complained of foot pain from that time continuing to the present.  His ex-wife stated that he has continuously purchased over the counter orthopedic support for his shoes.  One friend reported that during his period of active duty the Veteran could not dance at the Post because of his foot pain.  These individuals are competent to report these firsthand accounts, and the Board finds their evidence credible, as they are consistent with one another, and with the other evidence of record.

While the Veteran's incomplete STRs are negative for complaints of pes planus, he is nevertheless competent to report a history of pes planus that began in service.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno.  Moreover, the mere fact that his account is not supported by contemporaneous clinical evidence does not render it inherently incredible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  In its capacity as a finder of fact, the Board finds the Veteran is credible as to his reports of the onset and recurrence of pes planus symptoms.  His accounts are internally consistent, corroborated by the other lay evidence, and consistent with the private medical evidence.  Moreover, the reports of onset in service made in November 1998 and April 2008 pre-date his claim for service connection.  Caluza.  Therefore, the Board finds that throughout the appeal period the Veteran competently, credibly, and consistently reported that his pes planus symptoms began during his military service and have continued to the present time.

A November 2011 VA examination and May 2012 addendum report resulted in inconclusive medical opinions.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Moreover, the examiner failed to address the Veteran's lay evidence or the 1998 and 2008 private treatment records.  Instead, he focused on the absence of documented in-service medical treatment or diagnosis.  As discussed above, the mere fact that the Veteran's account is not supported by contemporaneous clinical evidence does not render it inherently incredible.  Buchanan.  The medical opinions did not give due consideration to the competent and credible lay evidence of the onset of symptoms in service and their recurrence thereafter.  The examiner provided no reason for rejecting the Veteran's lay evidence.  Based on the foregoing, the Board finds this opinion is not probative.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Finally, lay evidence can be competent and sufficient evidence to establish etiology if the layperson is competent to identify the medical condition and lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson; Jandreau.  In this case, under Falzone the Veteran is competent to identify the medical condition of pes planus and his lay evidence describes symptoms and treatment in service that supports the later diagnoses by VA and private physicians.  The Board thus finds that the Veteran's competent and credible lay evidence is sufficient to establish a nexus between service and pes planus.  Therefore, service connection for pes planus is warranted.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).


ORDER

Service connection for bilateral pes planus is granted.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


